Citation Nr: 0522394	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for a home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied entitlement to special adaptive 
housing or special housing adaptation grant.


FINDINGS OF FACT

1.  The veteran is currently in receipt of a 100 percent 
schedular rating for status post transplant for chronic renal 
disease with impotency, myopathy and anemia, a 10 percent 
schedular rating for coronary artery disease with 
hypertension, and special monthly compensation on account of 
loss of use of a creative organ.

2.  The veteran's service connected disabilities do not 
result in loss of vision, loss of an extremity, loss of use 
of the hands or loss of use of any extremity so as to 
preclude locomotion without the regular and constant use of 
an aid.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 
C.F.R. § 3.809 (2004).

2.  The criteria for a certificate of eligibility for a home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5107 (West 2002); 38 C.F.R. § 3.809a (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to VA 
assistance in adapting his home to accommodate his service 
connected disabilities.  The Board has reviewed all the 
evidence in the veteran's claims folder, which includes, but 
is not limited to: service medical records; his statements in 
support of claim; VA Compensation and Examination reports 
dated March 1997, November 1997, January 2000, December 2000 
and May 2003; and medical records and statements from Dr. Man 
deep S. Grewal of Nephrology Associates and Dialysis Clinic, 
Inc.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim.

In applying for a certificate of eligibility for assistance 
in acquiring specially adapted housing, the claimant has the 
burden of showing that he has permanent and total service 
connected disability due to: 1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or 3) the loss, or 
loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 
C.F.R. § 3.809(b) (2004).   The term "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2004).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran is currently in receipt of a 100 percent 
schedular rating for status post transplant for chronic renal 
disease with impotency, myopathy and anemia, a 10 percent 
schedular rating for coronary artery disease with 
hypertension, and special monthly compensation on account of 
loss of use of a creative organ.

The veteran's pertinent medical history is accurately 
summarized by a January 17, 2002 letter from Dr. Grewal as 
follows:

[The veteran] is a patient of mine who has been 
seen for the past five to six years with end 
stage renal failure, secondary to IgA nephropathy 
that progressed to ESRD (end stage renal disease) 
for which he underwent dialysis, then kidney 
transplantation.  He's had significant arthritic 
symptoms in his ankles and knees, which we 
initially attributed to gouty arthritis.  We put 
him on Colchicine from which he developed a 
significant myopathy, from which he has not fully 
recovered.  In addition, he has been on 
Prednisone which in itself, can cause a myopathy.  
His pain at the end of the day, may be related to 
Cyclosporine, it has been known to cause painful 
arthritic complaints at the end of the day.  I 
did try and treat him with a calcium channel 
blocker, but it has not relieved his symptoms.  
So I think his symptoms are related to his 
medications, particularly Cyclosporine.  In 
addition, a component of Prednisone may be still 
contributing to his myopathy, and he has not one 
hundred percent recovered from his initial 
myopathy from the Colchicine.  I would appreciate 
it, if you would takes [sic] these findings into 
consideration, regarding his disability.

Clinical records from Dr. Grewal reflect that the veteran 
presented with symptoms of generalized malaise, weakness and 
myalgias in September 1996.  He was diagnosed with IgA end 
stage nephropathy, marked hyperplastic arterial and 
arteriosclerosis and early thrombotic microangioplathy by 
percutaneous kidney biopsy in October 1996.  VA examination 
in November 1997 reflected diagnoses of stable hypertension, 
chronic renal failure, end-stage renal disease, anemia and 
hyperkalemia secondary to chronic renal failure.

Subsequently, the veteran underwent hemodialysis three times 
per week due to end stage renal failure.  In August 1998, he 
underwent left heart catheterization, selective coronary 
arteriography and left ventriculography due to 100 percent 
proximal occlusion after the second diagonal branch.  In 
October 1998, he received a living related donor (LRD) kidney 
transplant.  A September 1999 clinic record from Dr. Grewal 
records symptoms of myalgias and arthritis, mainly confined 
to the limbs, with end-of-the-day exhaustion and left-sided 
limping.  At that time, power and range of motion (ROM) was 
complete in all limbs.  However, an October 1999 clinical 
evaluation was significant for proximal muscle wasting in 
both thighs and 4/5 power in all limbs thought to be related 
to persistent steroid myopathy.  Electromyography (EMG) 
results performed in November 1999 were consistent with a 
diagnosis of Colchicine induced myopathy.  A November 18, 
1999 letter from Dr. Grewal indicated that the veteran had a 
Colchicine induced myopathy that had caused significant 
debilitation to the veteran, but was likely to improve over 
time as his Colchicine prescription had been discontinued.  A 
January 2002 musculoskeletal examination noted a finding of 
pain on active movement.  A February 10, 2000 clinic record 
noted that the veteran was "still quite functional" as it 
related to his gouty arthritis, and that his muscle bulk and 
strength had "definitely improved."  An examination in 
April 2000 showed that muscle bulk was greater in the right 
lower extremity as opposed to the left lower extremity with 
4/5 strength and overall improved muscle bulk.  Dr. Grewal 
indicated an assessment that the veteran had gradual 
improvement of his myopathy symptoms with overall improvement 
of muscle bulk, but continued complaint of end-of-the-day 
tiredness and aching.  On May 16, 2000, Dr. Grewal provided 
an assessment of the myopathy as a "significant increase in 
muscle bulk & strength, still lower limb weakness but 
continued improvement."

The veteran filed an application of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or a home adaptation 
grant in July 2000.  At that time, he described his need as 
follows:

"We live in a split level home and the stairs are 
becoming increase[ingly] hard on me.  I have lost 
a lot of muscle mass in my legs.  I need the 
bottom level added on so I don't have to use the 
stairs."

On VA examination in December 2000, the veteran reported 
having a lot of problems associated with the side effects of 
his medications.  He reported that his use of Colchicine for 
gout had been discontinued due to significant muscular 
atrophy and loss of muscle mass in all extremities resulting 
in significant weakness and difficulty in ambulation.  He 
underwent physical therapy and strengthening exercises that 
helped in regaining muscle mass, but did not improve weakness 
in his back, arms and legs.  He had frequency of urination, 
and sexual dysfunction.  He had discontinued dialysis.  On 
physical examination, he used a cane in his right hand for 
ambulation.  His gait was slow and stable with or without use 
of the cane.  He was unable to perform heel walking or tiptoe 
walking due to weakness and pain.  There was no muscular 
wasting or atrophy in either of the extremities with motor 
and sensory examinations within normal limits.  There was 
muscular tenderness on deep palpation in both lower 
extremities.  Muscle power was 5/5 in the upper and lower 
extremities.  He was given diagnoses of chronic renal disease 
and chronic anemia secondary to renal disease.  The examiner 
also offered the following commentary:

Regarding the effects of this condition on the 
veteran's occupation and activity: the veteran 
has gone through a renal transplant in 1998, and 
seems to be stable from renal disease standpoint.  
His BUN and creatinine are not significantly 
elevated.  His urine exam is normal except for 
trace protein urea.  He requires immuno 
suppressant therapy.  He seems to have gout by 
history.  I did not see any signs of gout or 
trace on evaluation.  His gout is an episodic 
condition, which he used to take Colchicine for 
in the past.  He was taken off of this medication 
because it was thought to be causing muscle 
wasting.  The veteran lives in a 3-storey home.  
He is unable to climb stairs due to weakness and 
pain.  Some of his pain seems to be coming from 
an injury that occurred to his lumbosacral area 
when he fractured his vertebra.  It seems he has 
gone through nerve conduction studies in 
bilateral lower extremities in the past.  The 
results of which are not available at this time.  
His sensory and motor exams are normal.  He does 
not have significant muscular atrophy in upper 
and lower extremities on today's exam.  He does 
have some muscular tenderness on deep palpation, 
which is consistent with myositis of bilateral 
lower extremities.  He uses a cane for ambulation 
and walks slow but stable.  He has a wheelchair 
at home he utilizes occasionally to ambulate.  I 
do not see a direct relationship between his 
kidney disease and the weakness in his legs that 
he describes.  His muscle power and tone are 
quite normal.  I think most of his problems with 
ambulation are coming from complexity of pain and 
myositis in his lower extremities, his lower back 
and recurrent gout attacks.  Obtaining the 
studies done in the past for his nerve 
conductions can be helpful to understand any 
neurological pathology in his lower extremities.  
Prolonged walking, standing, and running would be 
difficult.  Climbing several steps at the same 
time would be difficult.  Frequent bending and 
lifting larger objects would be difficult.  
Currently he is unemployed.  He last worked in 
1998 as a District Maintenance Manager.

Clinic records from Dr. Grewal in January 2001 noted the 
veteran's complaint of a moderately worsening pain of the 
right shoulder eventually assessed as a possible rotator cuff 
injury.  In August 2001, the veteran continued to voice 
complaint of knee and ankle joint pain upon long standing.  
An August 2, 2001 letter from Dr. Grewal opined that the 
veteran's significant weakness due to myopathy still 
persisted.

A January 17, 2002 letter from Dr. Grewal explained that the 
veteran's arthritic symptoms of the ankles and knees were 
initially attributed to gouty arthritis for which he was 
placed on Colchicine.  The Colchicine had induced a 
significant myopathy from which the veteran had not fully 
recovered.  Additionally, his painful arthritic complaints at 
the end of the day were possibly related to a prescription of 
Cyclosporine.  An April 2002 clinic record indicated that the 
veteran's myopathy was deemed stable, and that the veteran 
was not using a walker.

In May 2003, the veteran underwent VA examination with 
comprehensive review of the contents of his claims folder, to 
include the January 2002 letter by Dr. Grewal provided to the 
examiner by the veteran.  He was accompanied to the office by 
his wife, and traveled by car.  He indicated being able to 
take care of himself and traveling beyond the premises of his 
home.  However, he reported profound dizziness and balancing 
difficulties which affected his ability to walk.  He depended 
upon others to cope with the activities of daily living.  On 
physical examination, his gait and posture were abnormal 
because he used a cane for profound muscle weakness.  He had 
evidence of generalized muscle weakness without wasting.  He 
had the coordination to feed himself, fasten his clothing, 
bathe, shave, toilet, and dress.  He could bear weight, 
balance and ambulate, but with some help because of weakness.  
Following examination and interview of the veteran, the 
examiner offered the following diagnoses and commentary:

DIAGNOSES:

FOR THE VA ESTABLISHED DIAGNOSIS OF CORONARY 
ARTERY DISEASE

DIAGNOSIS:  THERE IS NO CHANGE.  This is the 
veteran's coronary artery disease is currently 
stable.  Thus, there is no indication for either a 
stress test or an echocardiogram at this time.  He 
fits into the New York Heart Association criteria 
of class II.  His METS is about 6.

FOR THE VA ESTABLISHED DIAGNOSIS OF HYPERTENSION

DIAGNOSIS:  THERE IS NO CHANGE.  

FOR THE VA ESTABLISHED DIAGNOSIS OF STATUS POST 
RENAL TRANSPLANT OR CHRONIC RENAL DISEASE WITH 
IMPOTENCY

DIAGNOSIS:  THERE IS NO CHANGE.  This veteran's 
renal disease is still there despite the renal 
transplantation.  His blood urea nitrogen and 
creatinine is still markedly elevated.  This 
veteran will require dialysis very soon.  It seems 
as if the transplanted kidney is not working 
optimally.

FOR THE VETERAN'S CLAIMED CONDITION OF GENERAL 
MEDICAL EXAMINATION:

DIAGNOSIS:  1) MYOPATHY.  This veteran has a 
generalized muscle weakness despite normal-sized 
muscles.  This diagnosis is based on the history 
and the physical examination.  The medical records 
also show that this veteran has been having 
myopathy of his muscles, which is felt to be due 
to prednisolone and cyclosporine that he has been 
taking for his transplanted kidney.
2) A REVIEW OF THIS VETERAN'S COMPLETE BLOOD COUNT 
SHOWED THAT HE HAD ANEMIA AND THIS ANEMIA IS MORE 
LIKELY THAN NOT SECONDARY TO HIS CHRONIC RENAL 
INSUFFICIENCY ...  

COMMENTS:

This veteran has significant renal disease and he 
cannot be employed because of his myopathy, his 
chronic renal failure, and his malignant 
hypertension that has caused thrombotic 
microangiopathy that damaged his kidneys.  Thus, 
this veteran is severely disabled.  The veteran 
will need an aid for ambulation because of 
profound weakness.  There is no amputation of his 
system, but he is profoundly weak because of the 
myopathy secondary to the medication he has been 
taking.

The veteran is able to handle his bills by himself 
but with assistance of his wife.  He knows the 
amount of his VA benefit payment.  He knows that 
amount and types of bills he owes monthly and he 
is able to handle his payments prudently.  
However, his ability to move from place to place 
is significantly impaired because of his myopathy.  
This veteran's medical record is also consistent.  
He has always been seen by Dr. Grewal of the 
Nephrology Associates, and this has been an 
immense help in the evaluation of this veteran 
during physical examination.

Upon review of the medical and lay evidence of record, the 
Board finds, by a preponderance of the evidence, that the 
veteran has not met the regulatory requirements necessary for 
a certificate of eligibility for assistance in acquiring 
specially adapted housing.  The medical and lay evidence of 
record clearly establishes that the veteran's service 
connected disabilities do not result in loss of vision or 
loss of an extremity.  The preponderance of the lay and 
medical evidence also establishes that the veteran's service 
connected disabilities do not result in loss of use of any 
extremity so as to preclude locomotion without the regular 
and constant use of aid.  The veteran's myopathy of the lower 
extremities does result in weakness of the lower extremities 
that is exacerbated by prolonged use and at the end of the 
day.  He uses a cane to assist in ambulation, and has had 
occasional use of a walker and wheelchair.  The medical 
evidence is clear, however, that the veteran has use of all 
his extremities even during exacerbations of disability.  See 
generally 38 C.F.R. §§ 4.40 and 4.45 (2004).  While the 
veteran's lay report of lower extremity weakness is credible, 
the objective medical evidence establishes has measured his 
muscle strength as 4/5 and 5/5 in the extremities since the 
onset of his myopathy.  His gait has been described as stable 
even without use of his cane.  As such, the veteran has 
failed to establish the existence of a disability which would 
qualify him for a certificate of eligibility for assistance 
in acquiring specially adapted housing.

Though entitlement to specially adapted housing is not 
established, the veteran may still qualify for a special home 
adaptation grant.  This benefit requires that the veteran 
establish his permanent and total service-connected 
disability either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2004).  In this case, the 
veteran does not contend, and the medical evidence does not 
show, that he manifests loss of use of either hand.  
Furthermore, he is not service connected for a visual 
disability.  As such, he has failed to establish the 
existence of a disability which would qualify him for a 
special home adaptation grant.

In so deciding, the Board has carefully reviewed the claims 
folder to ensure compliance with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act 
(VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated May 2001 and 
February 2003, as well as the rating decision on appeal, the 
statement of the case (SOC) and supplemental statement of the 
(SSOC), told him what was necessary to substantiate his 
claims.  In fact, the rating decision on appeal, the SOC and 
SSOC provided him with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  The letters cited above satisfied the elements of 
(2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the letters 
cited above identified for the veteran evidence and/or 
information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The January 2004 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  There is no indication that any aspect of the 
VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  Here, the Board finds that, because each of 
the four content requirements of a VCAA notice has been met, 
any error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and private medical records 
identified by the veteran as relevant to his claims on 
appeal.  The RO obtained all private medical records that the 
veteran has both identified and authorized VA to obtain on 
his behalf.  The veteran has not identified the existence of 
any further pertinent evidence and/or information that may be 
relevant to his claims on appeal.  VA has provided the 
veteran with multiple examinations during the appeal period, 
to include a May 2003 examination report that extensively 
reviewed the contents of the claims folder.  The examination 
reports of record, in their totality, provide the necessary 
information to decide the case.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for a home 
adaptation grant is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


